[Cite as MacConnell v. London Corr. Inst., 2011-Ohio-4845.]




                                                       Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us



RION T. MACCONNELL

       Plaintiff

       v.

LONDON CORRECTIONAL INSTITUTION

       Defendant

        Case No. 2008-10528

Judge Clark B. Weaver Sr.

DECISION




        {¶1}    Plaintiff brought this action alleging unauthorized disclosure of his medical
information. After a trial on the issue of liability, the court rendered judgment in favor of
plaintiff. The case then proceeded to trial on the issue of damages.
        {¶2}    From 2006 to 2008, plaintiff was an inmate in the custody and control of
defendant pursuant to R.C. 5120.16. In February 2008, plaintiff exhausted a supply of
medication prescribed to him for treatment of a pancreatic ailment. As a result, plaintiff
asked his father, Robert MacConnell, to contact defendant and determine whether
MacConnell could purchase the medication at a private pharmacy and deliver it to
plaintiff during visitation hours.          On February 22, 2008, MacConnell spoke with
defendant’s Health Care Administrator, Karen Smith, via telephone. The court found in
its liability decision that Smith informed MacConnell during their conversation that
plaintiff had an unspecified form of hepatitis.
Case No. 2008-10528                          -2-                                DECISION

       {¶3}   Both plaintiff and MacConnell testified that the disclosure placed a
significant strain on what had been a close relationship between plaintiff and his
parents. MacConnell stated that he was “shaken” by the disclosure inasmuch as he felt
that plaintiff had concealed his hepatitis diagnosis from him, and that when he
confronted plaintiff with the information, plaintiff became very upset. Plaintiff stated that
he does not believe that he has hepatitis.
       {¶4}   Plaintiff testified that from the time he entered defendant’s custody until
the time of the disclosure, his parents visited him every week, wrote him a letter nearly
every day, and occasionally spoke to him via telephone. However, according to plaintiff,
his parents essentially ceased all communication with him for about a month after the
disclosure. Similarly, MacConnell testified that he refused to answer telephone calls
from plaintiff for a month after the disclosure, and greatly reduced the frequency with
which he wrote to and visited plaintiff.
       {¶5}   MacConnell testified that although he and his wife had planned on
allowing plaintiff to live with them upon his release from prison, they reconsidered and
told him that he could not live there because they did not want to expose themselves or
plaintiff’s sister, who also lives in the home, to hepatitis. Plaintiff, who was then 32
years old, explained that he had lived on his own before his incarceration but lacked the
resources to do so afterward, and had hoped to live with his parents while he saved
money and attended college. Plaintiff stated that as his November 2008 release date
approached, he suffered anxiety and worried that he would not have a place to live.
       {¶6}   Ultimately, an uncle picked plaintiff up at the prison on his release date
and permitted plaintiff to live with him for a few days. MacConnell testified that he
eventually relented and allowed plaintiff to move into the family home, so long as
plaintiff agreed to abide by certain conditions which MacConnell believed would
minimize the chance of another family member contracting hepatitis.            According to
plaintiff, who continued to reside in the home at the time of the damages trial, these
Case No. 2008-10528                         -3-                                 DECISION

conditions include a requirement that he use a bathroom that no one else uses, and
which MacConnell regularly cleans with bleach; he is not allowed to prepare food for
other family members, which was an activity that he formerly enjoyed; and, he is
required to eat from red plastic plates with “sporks,” whereas other family members eat
from Pfaltzgraff plates with silverware.
       {¶7}    Plaintiff related that until his recent graduation from Wright State
University, he lacked the resources to live anywhere other than his parents’ home, but
that he plans to move into a home of his own soon. Regardless of where he lives,
however, plaintiff testified that the close relationship he once enjoyed with his parents is
simply “not the same.”
       {¶8}    Plaintiff stated that he feels “like a leper,” and that he has been
stigmatized, embarrassed, and humiliated by both the disclosure of his medical
information and the effect that it has had upon his relationship with his family.
According to plaintiff, he has attended therapy sessions with a family counselor, Dr.
Skipper, in order to cope with these issues.
       {¶9}    Based on the totality of the evidence, the court is persuaded that the
unauthorized disclosure of plaintiff’s confidential medical information damaged plaintiff’s
relationship with his parents and caused him to suffer humiliation, embarrassment,
anxiety, and other emotional trauma. The court finds that the disclosure resulted in a
diminution of the affection and emotional support that plaintiff received from his parents
while he was in prison, and, after his release from prison, a diminishment of the close
relationship he previously had with his parents.
       {¶10} In light of the foregoing, the court finds that plaintiff is entitled to recover
total damages in the amount of $20,000. Accordingly, judgment shall be rendered in
that amount.
Case No. 2008-10528                        -4-                                    DECISION




                                               Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us



RION T. MACCONNELL

      Plaintiff

      v.

LONDON CORRECTIONAL INSTITUTION

     Defendant
Case No. 2008-10528

Judge Clark B. Weaver Sr.

JUDGMENT ENTRY


       {¶11} This case was tried to the court on the issue of plaintiff’s damages. The
court has considered the evidence and, for the reasons set forth in the decision filed
concurrently herewith, judgment is rendered in favor of plaintiff in the amount of
$20,000. Court costs are assessed against defendant. The clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.




                                          _____________________________________
Case No. 2008-10528                    -5-                            DECISION

                                      CLARK B. WEAVER SR.
                                      Judge

cc:


Jennifer A. Adair                       Richard F. Swope
Assistant Attorney General              6480 East Main Street, Suite 102
150 East Gay Street, 18th Floor         Reynoldsburg, Ohio 43068
Columbus, Ohio 43215-3130

RCV/dms
Filed August 12, 2011
To S.C. reporter September 22, 2011